           Case 3:21-cv-01061-GAG-GLS Document 31 Filed 09/09/21 Page 1 of 4




 1                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF PUERTO RICO
 2

 3    NOA PARNAS,
 4    Plaintiff,
 5    v.                                                      Civil No. 21-1061 (GAG)

 6    COLLIN MURRAY; et al.,
 7    Defendants.
 8
                                          MEMORANDUM ORDER
 9
            Presently before the Court is Collin Murray’s (“Defendant”) motion to limit his liability in Noa
10
     Parnas’ (“Plaintiff”) above-captioned lawsuit to the value of the maritime vessel involved in the
11
     accident pursuant to 46 U.S.C. § 3505. (Docket No. 24). Plaintiff provides the receipt from when he
12
     bought the maritime vessel, which states that it is a “Reef Runner 23’” worth $10,000. (Docket Nos.
13
     24 ¶¶ 1, 6, 21, 24, 25; 24-5). Thus, Defendant seeks to limit his liability from Plaintiff’s accident to
14
     said amount.
15
            The Limitation of Liability Act of 1851 grants shipowners the right to limit liability for injury
16
     and damage claims arising out of accidents involving their vessels. 46 U.S.C. §§ 30501, et seq. The
17
     Supreme Court explained that the purpose of the Act:
18
            [W]as to encourage shipbuilding and to induce the investment of money in this
19          branch of industry by limiting the venture of those who build the ships to the loss of
            the ship itself or her freight then pending, in cases of damage or wrong happening,
20          without the privity, or knowledge of the shipowner, and by the fault or neglect of the
            master or other persons on board.
21
     Hartford Acc. & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S. 207, 214 (1927). As such, the Act
22
     provides that the liability of a shipowner arising out of a maritime incident “shall not exceed the value
23
     of the vessel and pending freight,” so long as the accident occurred “without the privity or knowledge
24
     of the owner.” 46 U.S.C. § 3505.
25

26
           Case 3:21-cv-01061-GAG-GLS Document 31 Filed 09/09/21 Page 2 of 4
     Civil No. 21-1061 (GAG)


 1          Plaintiff opposes arguing that Defendant’s motion ought to be denied because: (1) the request

 2   to limit liability is time-barred and (2) the motion is a premature attempt to file a FED. R. CIV. P. 36

 3   motion without the proper opportunity to take depositions or otherwise finish pending discovery.

 4   (Docket No. 25). Without addressing the merits of Plaintiff’s arguments in opposition, the Court

 5   DENIES without prejudice Defendant’s motion to limit liability at Docket No. 24.

 6         I.    Discussion

 7          Supplemental Rule F for Admiralty or Maritime Claims of the Federal Rules of Civil Procedure

 8   dictates the procedure in limitation actions. See Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438,

 9   448 (2001); see also Matter of Weiss, Civil No. 16-529S (PAS), 2016 WL 7383778 (D.R.I. Oct. 18,

10   2016), adopted by Matter of Weiss, 2016 WL 7378894 (Dec. 20, 2016); Matter of Mykolenko, Civil

11   No. 2018-28 (CVG), 2019 WL 1010926 (D.V.I. Mar. 4, 2019). First, a shipowner must file a complaint

12   in an appropriate district court within six months of receiving written notice of a claim. FED. R. CIV.

13   P. Supp. Rule F(1); see also 46 U.S.C. § 30511(a). Thereafter, the shipowner must deposit with the

14   Court “a sum equal to the amount or value of the owner’s interest in the vessel . . . or approved security

15   therefor.” Supp. Rule F(1); see also 46 U.S.C. § 30511(b)(1). If the shipowner opts to provide the

16   Court with approved security for the cost of the vessel, he or she must also give security “for interest

17   at the rate of 6 percent per annum from the date of the security.” Supp. Rule F(1). In addition, Local

18   Admiralty Rule F(1) for the District of Puerto Rico requires that “[t]he amount of security for costs

19   under Supplemental Rule F(1) shall be $1,000; it may be combined with the security for value and

20   interest, unless otherwise ordered.” L. ADM. R. F(1) (D.P.R. 2020); see also 46 U.S.C. § 30511(b)(1).

21   If a claimant wishes to challenge the sufficiency of the security “on the ground that [it is] less than the

22   value of the plaintiff’s interest in the vessel and pending freight,” such claimant may, upon motion,

23   demand that the deposited funds be increased. Supp. Rule F(7); see also Weiss, 2016 WL 7383778, at

24   *2.

25
                                                        2
26
           Case 3:21-cv-01061-GAG-GLS Document 31 Filed 09/09/21 Page 3 of 4
     Civil No. 21-1061 (GAG)


 1           After a shipowner files a limited liability complaint and complies with the requirements of

 2   Supplemental Rule F(1) by depositing the appropriate security with the Court, “all claims and

 3   proceedings against the owner or the owner’s property with respect to the matter in question shall

 4   cease.” FED. R. CIV. P. Supp. Rule F(3); 46 U.S.C. § 30511(c). Supplemental Rule F(3) further

 5   provides the Court with the power to, upon motion by the owner seeking limitation, “enjoin the further

 6   prosecution of any action or proceeding against the plaintiff or the plaintiff’s property with respect to

 7   any claim subject to limitation in the action.” Supp. Rule F(3); see also In re Paradise Holdings, Inc.,

 8   795 F.2d 756, 761 (9th Cir. 1986) (noting that a district court has broad discretion in issuance of

 9   injunction under FED. R. CIV. P. Supplemental Rule F(3)).

10           Finally, Supplemental Rule F(4) provides that the Court shall issue a notice to all persons

11   asserting claims with respect to which the complaint seeks limitation, admonishing them to file their

12   claims with the clerk, and to serve them on the attorneys for the plaintiff on or before a date to be

13   named in a notice. Supp. Rule F(4).This notice, in turn, shall be published in such newspaper as the

14   Court may direct once a week for four successive weeks prior to the date fixed for the filing of claims.

15   Id. In addition, not later than the day of second publication, the plaintiff must mail a copy of the notice

16   to every person known to have made any claim against the vessel or the plaintiff arising out of the

17   voyage on which the claims sought to be limited arose. Id. After proper notice has been given, “the

18   court, sitting without a jury, adjudicates the claims,” and “[t]he court then determines whether the

19   owner may limit liability.” Id.; see also Weiss, 2016 WL 7383778, at *2.

20           Notwithstanding the above procedure, Local Admiralty Rule F(2) (Order of Proof at Trial)

21   states that “[w]here the vessel interests seeking statutory limitation of liability have raised the statutory

22   defense by way of answer or complaint, the plaintiff in the former or the damage claimant in the latter

23   shall proceed with its proof first, as is normal at civil trials.” L. ADM. R. F(2) (D.P.R. 2020).

24

25
                                                         3
26
           Case 3:21-cv-01061-GAG-GLS Document 31 Filed 09/09/21 Page 4 of 4
     Civil No. 21-1061 (GAG)


 1          Defendant’s motion is premature because according to Local Admiralty Rule F(2), Plaintiff

 2   shall proceed with his proof first as is normal at civil trials. In the present case, Defendant has not

 3   submitted a verified complaint as required by the Limitation of Liability Act and Supplemental Rule

 4   F for Admiralty or Maritime Claims of Federal Rules of Civil Procedure. If Defendant were to submit

 5   a verified complaint in compliance with the Limitation to Liability Act, 46 U.S.C. §§ 30501, et seq.,

 6   then the proper procedural mechanisms may be pursued.

 7          For the foregoing reasons, the Court DENIES without prejudice Defendant’s motion to limit

 8   liability at Docket No. 24.

 9          SO ORDERED.

10          In San Juan, Puerto Rico this 9th day of September 2021.

11                                                                 s/ Gustavo A. Gelpí
                                                                 GUSTAVO A. GELPI
12                                                             United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                      4
26
